 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GHASSAN MOHAMMAD and SADIQ                       No. 2:18-cv-00405-KJM-DB
      MOHAMMAD,
12
                        Plaintiffs,
13                                                     ORDER
             v.
14
      T-MOBILE USA, INC., EXPERIAN
15    INFORMATION SYSTEMS, INC., and
      DOES 1–100,
16
                        Defendants.
17

18                  Defendant T-Mobile USA, Inc. (“T-Mobile”) moves to compel arbitration and stay

19   all further proceedings. See generally Mot., ECF No. 9. Plaintiffs Ghassan Mohammad

20   (“Ghassan”) and Sadiq Mohammad (“Sadiq”) oppose the motion, ECF No. 14, and defendant has

21   replied, ECF No. 17. For the following reasons, the court GRANTS defendant’s motion.

22   I.     BACKGROUND

23          A.      Plaintiffs’ Claims and Procedural Background

24                  Defendant T-Mobile is a provider of wireless cellular telephone service. Plaintiffs

25   Ghassan Mohammad and Sadiq Mohammad are T-Mobile customers. In their complaint,

26   plaintiffs allege T-Mobile conveyed plaintiffs’ personal identifying information to defendant

27   Experian Information Solutions, Inc. (“Experian”), a corporation which compiles consumer credit

28   and personal information for the purpose of providing consumer reports to third parties. Compl.
                                                      1
 1   ¶ 13, ECF No. 1-1. Plaintiffs claim Experian allowed hackers to infiltrate the T-Mobile database
 2   and steal this information, which the hackers then used to order new T-Mobile SIM cards on
 3   plaintiffs’ service account in August 2015. Id. ¶ 14. According to plaintiffs, the hackers received
 4   the T-Mobile SIM cards and gained access to plaintiffs’ cellular phones on August 26, 2015. Id.
 5   ¶ 17. Plaintiffs allege the hackers used the SIM cards to take over plaintiffs’ social media
 6   accounts, including their profitable Instagram page, which was linked to their phone via
 7   plaintiffs’ email accounts. Id. Plaintiffs further allege this hack has caused them to lose
 8   approximately $12,000 a month in business income. See Ghassan Decl. ¶ 7, ECF No. 16.
 9                  Based on these allegations, plaintiffs filed this lawsuit in San Joaquin County
10   Superior Court on August 24, 2017, making the following claims against T-Mobile and Experian
11   under federal and state law: (1) negligent violations of the Fair Credit Reporting Act (“FCRA”),
12   15 U.S.C. § 1680 et seq.; (2) negligence; (3) breach of implied contract; (4) breach of fiduciary
13   duty; (5) negligent misrepresentation; and (6) negligent interference with prospective economic
14   relations. See generally Compl.
15                  Experian removed the case to federal court asserting federal question jurisdiction,
16   28 U.S.C. § 1331, and supplemental jurisdiction, 28 U.S.C. § 1367(a), on the basis that plaintiffs’
17   FCRA claim arises under federal law. Notice of Removal ¶¶ 6–7, ECF No. 1.
18                  On April 17, 2018, T-Mobile filed the instant motion to compel arbitration and
19   stay the action, arguing plaintiffs are bound by the arbitration agreement contained in the T-
20   Mobile Terms & Conditions. ECF No. 9. Experian joined the motion, requesting that plaintiffs’
21   claims against Experian be ordered to arbitration alongside those against T-Mobile because
22   Experian was a T-Mobile “Service” provider, is closely related to the contractual relationship
23   between T-Mobile and plaintiffs, and is an express third-party beneficiary of the agreement
24   between plaintiffs and T-Mobile. Joinder Mot., ECF No. 13 at 2. Experian also reserved the
25   right to seek severance and transfer of plaintiffs’ claims to the Central District of California for
26   consolidation with the class action In re Experian Data Breach Litigation, No. 8:15-cv-01592.
27   Joinder Mot. at 2. Plaintiffs filed their opposition on May 31, 2018, ECF No. 14, and T-Mobile
28   replied on June 8, 2018, ECF No. 17. The court submitted the matter without oral argument.
                                                         2
 1          B.      Plaintiffs’ T-Mobile Service
 2                  According to T-Mobile’s records, plaintiff Ghassan Mohammad (“Ghassan”)
 3   opened a T-Mobile account and activated two lines of service on June 27, 2014, adding plaintiff
 4   Sadiq Mohammad (“Sadiq”) as an authorized user. Muzio Decl. ¶¶ 2–3, ECF No. 10. The March
 5   2014 Terms & Conditions in effect when Ghassan opened this account and activated cellular
 6   service provided that by activating their service plaintiffs accepted T-Mobile’s Terms &
 7   Conditions, and plaintiffs do not dispute that they accepted the conditions. See Muzio Decl. ¶ 4;
 8   Muzio Decl. Ex. A, 2014 Terms & Conditions (“2014 T&C”), ECF No. 10-1 at 2, ¶ 1. The
 9   March 2014 Terms & Conditions state that they apply “to each line of Service.” 2014 T&C at 1
10   (emphasis in original). As noted in T-Mobile’s service contract, the Terms & Conditions were,
11   and remain, available online at www.T-Mobile.com or by calling T-Mobile’s toll-free Customer
12   Care number. See, e.g., Muzio Decl. Ex. D, ECF No. 10-4 at 1.
13                  The March 2014 Terms & Conditions contained an arbitration agreement
14   providing in bold and capitalized font:
15                  ANY AND ALL CLAIMS OR DISPUTES IN ANY WAY
                    RELATED TO OR CONCERNING THE AGREEMENT, OUR
16                  PRIVACY POLICY, OUR SERVICES, DEVICES OR
                    PRODUCTS, INCLUDING ANY BILLING DISPUTES, WILL
17                  BE RESOLVED BY BINDING ARBITRATION OR IN SMALL
                    CLAIMS COURT.
18

19   2014 T&C at 2, ¶ 2 (emphasis in original). These Terms & Conditions also notified customers
20   they may opt out of the arbitration agreement:
21                  YOU MAY CHOOSE TO PURSUE YOUR CLAIM IN COURT
                    AND NOT BY ARBITRATION IF YOU OPT OUT OF THESE
22                  ARBITRATION PROCEDURES WITHIN 30 DAYS FROM
                    THE EARLIER OF THE DATE YOU PURCHASED A
23                  DEVICE FROM US OR THE DATE YOU ACTIVATED A
                    NEW LINE OF SERVICE . . . . You must opt out by the Opt Out
24                  Deadline for each line of Service. You may opt out of these
                    arbitration procedures by calling 1-866-323-4405 or completing the
25                  opt-out form located at www.T-Mobiledisputeresolution.com. Any
                    opt-out received after the Opt Out Deadline will not be valid and
26                  you must pursue your claim in arbitration or small claims court.
27   Id. at 2–3, ¶ 2 (emphasis in original). Plaintiffs, however, did not opt out of the arbitration
28   agreement. Muzio Decl. ¶ 8.
                                                        3
 1                   On August 20, 2015, shortly before the events giving rise to this lawsuit, Ghassan
 2   made a payment on plaintiffs’ T-Mobile account and electronically signed a two-page receipt
 3   acknowledging that “[a]ctivation or use of T-Mobile service is your agreement to T-Mobile’s
 4   Terms and Conditions.” Muzio Decl. Ex. B, ECF No. 10-2 at 1. Ghassan’s signature appears on
 5   the second page of this receipt and the language discussing the Terms & Conditions appears on
 6   the first page. The receipt also states: “T-Mobile requires ARBITRATION of Disputes UNLESS,
 7   for new customers, YOU OPT OUT WITHIN 30 DAYS OF ACTIVATION, or for existing
 8   customers, you previously opted out pursuant to T-Mobile’s Terms and Conditions” and refers
 9   customers to T-Mobile’s Terms & Conditions. Id. The June 2015 Terms & Conditions in effect
10   when Ghassan made the payment provided for plaintiffs’ acceptance “by doing any of the
11   following: (a) giving us a written or electronic signature . . .; (b) activating service; (c) using the
12   Service[;] (d) using your service after you make a change or addition; (e) paying for the Service
13   or a “T-Mobile Device.” Muzio Decl. Ex. C, 2015 Terms & Conditions (“2015 T&C”), ECF No.
14   10-3 at 2, ¶ 1. The June 2015 Terms & Conditions included an arbitration agreement worded
15   identically to the one in place when plaintiffs activated their lines of service in June 2014. See
16   2014 T&C at 2, ¶ 2; 2015 T&C at 2, ¶ 2.
17                   Since August 2015, plaintiffs have activated new lines of T-Mobile service three
18   times: on July 8, 2016, December 5, 2016, and March 15, 2017. Muzio Decl. ¶¶ 17–18; Muzio
19   Decl. Exs. D, F, G, ECF Nos. 10-4, 10-6, 10-7. Each time plaintiffs added a new line of service
20   to their account, Ghassan electronically signed Service Agreements providing, in bold font above
21   the signature line, that by “activating or using T-Mobile service,” plaintiffs were agreeing to
22   T-Mobile’s Terms & Conditions, including T-Mobile’s arbitration provision. Muzio Decl. Exs.
23   D, F, G at 1. The March 2016 Terms & Conditions in effect on July 8, 2016, contain an
24   arbitration agreement substantively identical to the one quoted above. See Muzio Decl. Ex. E,
25   2016 Terms & Conditions (“2016 T&C”), ECF No. 10-5 at 7 (changing sentence “[y]ou may opt
26   out of these arbitration procedures by calling 1-866-323-4405 or completing the opt-out form
27   located at www.T-Mobiledisputeresolution.com” to “[y]ou may opt out of these arbitration
28   procedures by calling 1-866-323-4405 or online at www.T-Mobiledisputeresolution.com”).
                                                          4
 1   II.     LEGAL STANDARD
 2                   Congress enacted the Federal Arbitration Act (“FAA”) “in response to widespread
 3   judicial hostility to arbitration agreements.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333,
 4   339 (2011). The FAA provides that “arbitration agreements generally shall be valid, irrevocable,
 5   and enforceable.” Knutson v. Sirius XM Radio Inc., 771 F.3d 559, 564 (9th Cir. 2014) (internal
 6   quotation marks and citations omitted). Section 2 of the FAA, its “primary substantive
 7   provision,” Concepcion, 563 U.S. at 339 (citation omitted), states: “[a] written provision in . . . a
 8   contract evidencing a transaction involving commerce to settle by arbitration a controversy
 9   thereafter arising out of such contract or transaction . . . shall be valid, irrevocable, and
10   enforceable, save upon such grounds as exist at law or in equity for the revocation of any
11   contract.” 9 U.S.C. § 2.
12                   Section 4 of the FAA allows district courts to hear motions to compel arbitration.
13   9 U.S.C. § 4. Generally, in deciding whether to compel arbitration, a court determines two
14   “gateway” issues: (1) whether an agreement to arbitrate between the parties exists; and
15   (2) whether their agreement covers the dispute brought before the court. Brennan v. Opus Bank,
16   796 F.3d 1125, 1130 (9th Cir. 2015) (citing Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79,
17   84 (2002)). The party moving to compel arbitration bears the burden on each of these elements.
18   Ashbey v. Archstone Prop. Mgmt., Inc., 785 F.3d 1320, 1323 (9th Cir. 2015).
19                   The party opposing arbitration may argue the agreement is unenforceable based on
20   any “‘generally applicable contract defenses, such as fraud, duress, or unconscionability,’” but
21   not “defenses that apply only to arbitration.” Concepcion, 563 U.S. at 339 (quoting Doctor’s
22   Assocs., Inc. v. Casarotto, 517 U.S. 681, 687 (1996)). After all, “[a] party cannot be required to
23   submit to arbitration any dispute which he has not agreed so to submit.” Knutson, 771 F.3d at
24   565 (internal quotation marks and citation omitted). A court may therefore declare an arbitration
25   agreement unenforceable when enforcement would contravene a state’s law, but only if that state
26   law is not preempted by the FAA. See Concepcion, 563 U.S. at 343. Stated simply, “[w]hen
27   state law prohibits outright the arbitration of a particular type of claim, the analysis is
28   straightforward: The conflicting rule is displaced by the FAA.” Id. at 341.
                                                          5
 1                   “When considering a motion to compel arbitration, a court applies a standard
 2   similar to the summary judgment standard” of Federal Rule of Civil Procedure 56. Concat LP v.
 3   Unilever, PLC, 350 F. Supp. 2d 796, 804 (N.D. Cal. 2004) (internal quotation marks and citation
 4   omitted); see also Cox v. Ocean View Hotel Corp., 533 F.3d 1114, 1119 (9th Cir. 2008)
 5   (“[D]enial of a motion to compel arbitration has the same effect as a grant of partial summary
 6   judgment denying arbitration . . . .”); Greystone Nevada, LLC v. Anthem Highlands Cmty. Ass’n,
 7   549 F. App’x 621, 623 (9th Cir. 2013) (reversing an order compelling arbitration when opposing
 8   party had been afforded no opportunity to present evidence and argument). The party opposing
 9   arbitration receives the benefit of any reasonable doubts, and the court draws reasonable
10   inferences in that party’s favor; only when no genuine disputes of material fact surround the
11   arbitration agreement’s existence and applicability may the court compel arbitration. See Three
12   Valleys Mun. Water Dist. v. E.F. Hutton & Co., 925 F.2d 1136, 1141 (9th Cir. 1991) (quoting
13   Par-Knit Mills, Inc. v. Stockbridge Fabrics Co., 636 F.2d 51, 54 (3d Cir. 1980)); Concat, 350 F.
14   Supp. 2d at 804.
15                   Nevertheless, the decision to compel arbitration is mandatory, not discretionary, if
16   the requirements are met. See Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985).
17   Federal law strongly favors enforcement of arbitration agreements. Moses H. Cone Mem’l Hosp.
18   v. Mercury Constr. Corp., 460 U.S. 1, 24–25 (1983).
19   III.    DISCUSSION
20                   Defendant T-Mobile moves to compel arbitration on the basis that the arbitration
21   clause in the Terms & Conditions mandates this action be arbitrated. Mot. at 1. Plaintiffs argue
22   the arbitration provision at issue is unconscionable and therefore unenforceable. Opp’n at 4–6.
23   As explained below, the court finds the arbitration agreement is valid and enforceable and covers
24   plaintiffs’ claims.
25           A.      Valid Agreement: Unconscionability
26                   To determine whether a valid, enforceable arbitration agreement exists between
27   the parties, the court must look to state law. Lowden v. T-Mobile USA, Inc., 512 F.3d 1213, 1217
28   (9th Cir. 2008). Here, the parties agree that California law governs the validity of the arbitration
                                                        6
 1   agreement. See Mot. at 7; Opp’n at 4. Under California law, courts may refuse to enforce an
 2   unconscionable arbitration agreement. Ingle v. Circuit City Stores, Inc., 328 F.3d 1165, 1170 (9th
 3   Cir. 2003); Kinney v. United HealthCare Servs., Inc., 70 Cal. App. 4th 1322, 1328–29 (1999).
 4   The party seeking to establish an unconscionability defense must do so by a preponderance of the
 5   evidence. Peng v. First Republic Bank, 219 Cal. App. 4th 1462, 1468 (2013); Serafin v. Balco
 6   Props. Ltd., LLC, 235 Cal. App. 4th 165, 172–73 (2015). A contract to arbitrate is
 7   unconscionable and unenforceable only when it is both procedurally and substantively
 8   unconscionable, though both types of unconscionability need not be present to the same degree.
 9   Ingle, 328 F.3d at 1170 (citing Armendariz v. Found. Health Psychcare Servs., Inc., 24 Cal. 4th
10   83, 114 (2000)). “In other words, the more substantively oppressive the contract term, the less
11   evidence of procedural unconscionability is required” to find the agreement unenforceable, and
12   vice versa. Armendariz, 24 Cal. 4th at 114.
13                  1.      Procedural Unconscionability
14                  Under California law, procedural unconscionability arises from “an inequality of
15   bargaining power that results in no real negotiation and an absence of meaningful choice.”
16   Flores v. Transamerica HomeFirst, Inc., 93 Cal. App. 4th 846, 853 (2001). The Ninth Circuit,
17   applying California law, has explained that “[a] contract is procedurally unconscionable if it is a
18   contract of adhesion, i.e., a standardized contract, drafted by the party of superior bargaining
19   strength, that relegates to the subscribing party only the opportunity to adhere to the contract or
20   reject it.” Ting v. AT&T, 319 F.3d 1126, 1148 (9th Cir. 2003) (citing Armendariz, 24 Cal. 4th at
21   115). Procedural unconscionability focuses on two factors in the contracting process: oppression
22   and surprise. See Pokorny v. Quixtar, Inc., 601 F.3d 987, 996 (9th Cir. 2010). “Oppression
23   addresses the weaker party’s absence of choice and unequal bargaining power that results in ‘no
24   real negotiation.’” Chavarria v. Ralph’s Grocery Co., 733 F.3d 916, 922 (2013) (quoting A M
25   Produce Co. v. FMC Corp., 135 Cal. App. 3d 473, 486 (1982)). “Surprise involves the extent to
26   which the contract clearly discloses its terms as well as the reasonable expectations of the weaker
27   party.” Id. (citing Parada v. Superior Court, 176 Cal. App. 4th 1554, 1571 (2009)); see also
28   Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1280 (9th Cir. 2006) (en banc) (surprise occurs
                                                        7
 1   when the allegedly unconscionable provision is “hidden in a prolix printed form”) (quoting
 2   Flores, 93 Cal. App. 4th at 853). In California, when the degree of procedural unconscionability
 3   of an adhesion agreement is low, it will be enforceable unless the degree of substantive
 4   unconscionability is high. Poublon v. C.H. Robinson Co., 846 F.3d 1251, 1263 (9th Cir. 2017)
 5   (quoting Serpa v. Cal. Sur. Investigations, Inc., 215 Cal. App. 4th 695, 704 (2013)).
 6                  Plaintiffs first contend “they could not have reasonably anticipated they would be
 7   involved in a claim” against defendant exceeding $75,000 that would bring them within the
 8   American Arbitration Association (“AAA”) Commercial Rules under the arbitration provisions
 9   set forth in their Service Agreements, thus requiring them to pay substantial arbitration fees.
10   Opp’n at 5. Therefore, they assert, the arbitration agreement is procedurally unconscionable as an
11   adhesion contract. Id. Defendant responds that every version of the arbitration agreement clearly
12   gave plaintiffs the opportunity to opt out of arbitration, which they failed to take advantage of,
13   and that this option eliminates the possibility of procedural unconscionability. Reply at 2–3.
14                  There is no contract of adhesion if the contract provides a meaningful opportunity
15   to opt out of arbitration. See Circuit City Stores, Inc. v. Ahmed, 283 F.3d 1198, 1199 (9th Cir.
16   2002) (finding no procedural unconscionability when plaintiff was given thirty days to decide
17   whether to participate in the arbitration program and mail a simple form to opt out, and the
18   arbitration agreement did not contain any other indicia of procedural unconscionability); Hoffman
19   v. Citibank (S.D.), N.A., 546 F.3d 1078, 1085 (9th Cir. 2008) (per curiam) (“[P]roviding a
20   meaningful opportunity to opt out can preclude a finding of procedural unconscionability and
21   render an arbitration provision enforceable.” (internal quotation marks omitted)).
22                  Here, the arbitration agreement did not present plaintiffs with only the opportunity
23   to accept the arbitration agreement or reject T-Mobile’s phone service. Instead, the agreement
24   contained an opt-out provision giving plaintiffs thirty days to opt out of the arbitration agreement
25   by either telephone or Internet. See 2014 T&C at 3, ¶ 2; 2015 T&C at 2, ¶ 2; 2016 T&C at 7. If
26   they had chosen to opt out, plaintiffs would not have suffered any adverse consequences, as they
27   could have continued their T-Mobile service with the same benefits and for the same price.
28   /////
                                                        8
 1   Additionally, regarding the legal consequences of failing to opt out, the agreement warned:
 2                  THERE IS NO JUDGE OR JURY IN ARBITRATION, AND
                    COURT REVIEW OF AN ARBITRATION AWARD IS LIMITED.
 3                  THE ARBITRATOR MUST FOLLOW THIS AGREEMENT AND
                    CAN AWARD THE SAME DAMAGES AND RELIEF AS A
 4                  COURT (INCLUDING ATTORNEYS’ FEES).
 5   2014 T&C at 2, ¶ 2; 2015 T&C at 2, ¶ 2; 2016 T&C at 7.
 6                  Moreover, neither the arbitration agreement nor the opt-out provision were hidden
 7   terms. As noted above, the Terms & Conditions containing the arbitration agreement were
 8   available online at www.T-Mobile.com or by calling T–Mobile's toll-free Customer Care number.
 9   See, e.g., Muzio Decl. Ex. D, ECF No. 10-4 at 1. Further, the arbitration agreement itself is
10   written in capitalized and bolded letters in the 2014, 2015, and 2016 Terms & Conditions, under a
11   paragraph labeled “Dispute Resolution and Arbitration.” 2014 T&C at 2, ¶ 2; 2015 T&C at 2,
12   ¶ 2; 2016 T&C at 7. The op-out provision immediately follows the arbitration agreement in the
13   Terms & Conditions and is also written in capitalized and bolded letters. See 2014 T&C at 2–3;
14   2015 T&C at 2; 2016 T&C at 7. T-Mobile thus clearly advised plaintiffs of both the legal
15   consequences of failing to opt out and the mechanisms by which they could do so.
16                  Second, plaintiffs argue the arbitration agreement is procedurally unconscionable
17   because defendant did not attach a copy of the AAA rules or the commercial arbitration fee
18   schedule to the agreement. Opp’n at 6. Defendant responds that incorporation of the AAA rules
19   by reference does not render the arbitration agreement procedurally unconscionable, so long as
20   the rules are clearly identified and accessible. Reply at 3–4. The court agrees with defendant, in
21   light of the applicable law.
22                  The Ninth Circuit is clear that “incorporation [of the AAA rules] by reference,
23   without more, does not affect the finding of procedural unconscionability.” Poublon, 846 F.3d at
24   1262. While courts may “more closely scrutinize the substantive unconscionability” of terms that
25   appear only in AAA rules, including them in an agreement only by reference does not
26   automatically equate to procedural unconscionability. Id. (quoting Baltazar v. Forever 21, Inc.,
27   62 Cal. 4th 1237, 1246 (2016)). Under California law, parties to an agreement can incorporate by
28   reference into their contract the terms of another document. Collins v. Diamond Pet Food
                                                       9
 1   Processors of California, LLC, No. 2:13-cv-00113-MCE-KJN, 2013 WL 1791926, at *5 (E.D.
 2   Cal. 2013). However, “the reference must be clear and unequivocal, the reference must be called
 3   to the attention of the other party and he must consent thereto, and the terms of the incorporated
 4   document must be known or easily available to the contracting parties.” Shaw v. Regents of Univ.
 5   of Cal., 58 Cal. App. 4th 44, 54 (1997) (internal quotation marks and citations omitted).
 6                  Here, the arbitration agreement in the 2014 and 2015 Terms & Conditions
 7   provides “[f]or claims less than $75,000, the AAA’s Supplementary Procedures for Consumer-
 8   Related Disputes will apply; for claims over $75,000, the AAA’s Commercial Arbitration Rules
 9   will apply.” 2014 T&C at 3; 2015 T&C at 3. In contrast, the arbitration agreement in the 2016
10   Terms & Conditions provides that “arbitration of all disputes will be administered . . . under [the
11   AAA] Consumer Arbitration Rules.” 2016 T&C at 7. The AAA rules were readily accessible to
12   plaintiffs at the hyperlink or telephone number listed in the Terms & Conditions. See 2014 T&C
13   at 3; 2015 T&C at 3; 2016 T&C at 7. (“The AAA rules are available at www.adr.org or by calling
14   1-800-778-7879.”). Based on the agreement’s clear and unambiguous incorporation of the
15   arbitration rules and the accessibility of those rules to plaintiffs, the court concludes that
16   incorporation of the AAA rules by reference into the otherwise valid arbitration agreements,
17   rather than by physical attachment, does not render the agreements procedurally unconscionable.
18   See e.g., Collins, 2013 WL 1791926, at *5 (failure to attach copy of AAA rules did not render
19   arbitration agreement procedurally unconscionable when rules were referenced in agreement and
20   were easily accessible to plaintiff on Internet); Ulbrich v. Overstock.Com, Inc., 887 F.Supp.2d
21   924, 932–33 (N.D.Cal.2012) (“[M]atters like the AAA rules can be incorporated into a contract
22   by reference provided the incorporation is clear and the incorporated rules are readily available.”).
23                  Because the arbitration agreements contain an opt-out provision and the AAA
24   rules are properly incorporated under California law, the agreements are not procedurally
25   unconscionable. See Meyer v. T-Mobile USA, Inc., 836 F. Supp. 2d 994, 1003 (N.D. Cal. 2011)
26   (finding no procedural unconscionability for T-Mobile arbitration agreement that resembles the
27   one at issue in this case); Arellano v. T-Mobile USA, Inc., No. C 10-05663 WHA, 2011 WL
28   1362165, at *3–6 (N.D. Cal. Apr. 11, 2011) (same).
                                                         10
 1                  2.      Substantive Unconscionability
 2                  The analysis for substantive unconscionability focuses on the one-sidedness of the
 3   contract terms. See Armendariz, 24 Cal. 4th at 114. “‘Not all one-sided contract provisions are
 4   unconscionable.’” Poublon, 846 F.3d at 1261 (quoting Sanchez v. Valencia Holding Co., LLC,
 5   61 Cal. 4th 899, 911 (2015)). An arbitration agreement must be “overly harsh,” “unduly
 6   oppressive,” “unreasonably favorable,” or must “shock the conscience” to be substantively
 7   unconscionable. Id. (quoting Sanchez, 61 Cal. 4th at 911). Courts are largely concerned with
 8   terms that are “unreasonably favorable to the more powerful party.” Tompkins v. 23andMe, Inc.,
 9   840 F.3d 1016, 1023 (9th Cir. 2016) (quoting Sonic-Calabasas A, Inc. v. Moreno, 57 Cal. 4th
10   1109, 1145 (2013)).
11                  Plaintiffs contend the arbitration agreement is substantively unconscionable
12   because it imposes excessive costs on plaintiffs in light of their $1 million claim. Opp’n at 6.
13   Specifically, plaintiffs argue the agreement’s fee provision requiring a party bringing a claim
14   exceeding $75,000 to pay at least $14,700 in fees under the AAA Commercial Rules, while
15   defendant pays nothing, renders the agreement invalid. Opp’n at 5–6. Defendant responds that
16   plaintiffs’ argument is moot because defendant has committed to arbitrate under the AAA
17   Consumer Rules, sparing plaintiffs the significant fees charged only in connection with
18   commercial arbitration with the AAA. Reply at 6–7. Defendant also argues the arbitration
19   agreement is not substantively unconscionable simply because plaintiffs must pay administrative
20   fees. Reply at 7–8.
21                  The arbitration agreement at issue here is not substantively unconscionable for two
22   reasons. First, plaintiffs agreed in 2016 and 2017 to arbitration clauses that provide for arbitration
23   under the AAA Consumer Rules, not the Commercial Rules. 2016 T&C at 7; Muzio Decl.
24   ¶¶ 13-19. The terms of the March 2016 Terms & Conditions provide that they comprised “the
25   entire agreement between you and us regarding the rights you have with respect to your Service.”
26   2016 T&C at 15. The arbitration clause of the March 2016 Terms & Conditions covers “ANY
27   AND ALL CLAIMS OR DISPUTES IN ANY WAY RELATED TO OR CONCERNING THE
28   AGREEMENT, OUR PRIVACY POLICY, OUR SERVICES, DEVICES OR PRODUCTS.”
                                                       11
 1   2016 T&C at 7. Those Terms & Conditions further provide that arbitration will be conducted
 2   “under [the AAA] Consumer Arbitration Rules in effect at the time the arbitration is
 3   commenced.” 2016 T&C at 7. Under Ninth Circuit law, this language is sufficiently broad to
 4   apply retroactively to pre-existing claims. See Peters v. Amazon Servs., LLC, 2 F. Supp. 3d 1165,
 5   1173 (W.D. Wash. 2013) (finding arbitration clause applied to dispute arising from events pre-
 6   dating clause when the agreement contained an integration clause and the arbitration provision
 7   was broad, “applying to any dispute between the parties,” and “not limited to prospective
 8   disputes” (emphasis in original)), aff’d, 669 F. App’x 487 (9th Cir. 2016) (mem.).
 9                  Second, the arbitration agreement is not substantively unconscionable because
10   defendant agreed on April 5, 2018, twelve days before filing the instant motion, to arbitrate under
11   the AAA Consumer Rules, thus ensuring plaintiffs will not bear the costs that concern them.
12   Gorton Decl. Ex. 4 at 2, ECF No. 11-4. Defendant’s offer to proceed under the Consumer Rules
13   before it moved to compel arbitration moots the prohibitive arbitration costs argument raised by
14   plaintiffs. See Mohamed v. Uber Technologies, Inc., 848 F.3d 1201, 1212 (9th Cir. 2016)
15   (declining to address question of whether fee provision requiring plaintiffs to split arbitration
16   costs equally with defendant precluded plaintiffs from effectively vindicating their federal
17   statutory rights when defendant agreed to pay full costs of arbitration). Therefore, the agreement
18   is not unconscionable and is enforceable. Plaintiffs’ claims are subject to arbitration unless their
19   dispute falls outside the terms of the arbitration agreement.
20           B.     Plaintiffs’ Claims Are Covered by the Arbitration Agreement
21                  The court finds the arbitration agreement covers plaintiffs’ claims. Indeed,
22   plaintiffs do not contest this issue. See generally Opp’n.
23   /////
24   /////
25   /////
26   /////
27   /////
28   /////
                                                       12
 1                    The arbitration agreement contained in T-Mobile’s Terms & Conditions states in
 2   relevant part:
 3                    WE EACH AGREE THAT, EXCEPT AS PROVIDED
                      BELOW . . . ANY AND ALL CLAIMS OR DISPUTES IN ANY
 4                    WAY RELATED TO OR CONCERNING THE AGREEMENT,
                      OUR PRIVACY POLICY, OUR SERVICES, DEVICES OR
 5                    PRODUCTS, INCLUDING ANY BILLING DISPUTES, WILL
                      BE RESOLVED BY BINDING ARBITRATION OR IN SMALL
 6                    CLAIMS COURT.
 7   See 2014 T&C at 2, ¶ 2 (emphasis in original); 2015 T&C at 2, ¶ 2; 2016 T&C at 7.
 8                    All of plaintiffs’ claims arise from defendant T-Mobile’s alleged misconduct in
 9   failing to safeguard plaintiffs’ personal identifying information. These claims are thus disputes
10   concerning T-Mobile’s service covered by the arbitration agreement.
11          C.        Joinder of Claims Against Experian
12                    The court next resolves defendant Experian’s joinder in T-Mobile’s motion to
13   compel arbitration. In support of its joinder motion, Experian argues that as “a third-party vendor
14   providing services related to customers of T-Mobile and on T-Mobile’s behalf, Experian is a
15   third-party beneficiary of each and every contract entered into by Plaintiffs and T-Mobile.”
16   Joinder Mot. at 2. Plaintiffs do not oppose Experian’s joinder in T-Mobile’s motion.
17                    “[A] litigant who is not a party to an arbitration agreement may invoke arbitration
18   under the FAA if the relevant state contract law allows the litigant to enforce the agreement.”
19   Kramer v. Toyota Motor Corp., 705 F.3d 1122, 1128 (9th Cir. 2013) (citing Arthur Andersen LLP
20   v. Carlisle, 556 U.S. 624, 632 (2009)). California law generally provides that “one must be a
21   party to an arbitration agreement to be bound by it or invoke it.” Westra v. Marcus & Millichap
22   Real Estate Inv. Brokerage Co., Inc., 129 Cal. App. 4th 759, 763 (2005). Under an exception to
23   this general rule, however, “nonsignatories can enforce arbitration agreements as third party
24   beneficiaries.” Comer v. Micor, Inc., 436 F.3d 1098, 1101 (9th Cir. 2006); see also Bouton v.
25   USSA Cas. Ins. Co., 167 Cal. App. 4th 412, 424 (2008) (nonsignatories may enforce arbitration
26   agreements when they are “agents or alter egos of a signatory party or intended third party
27   beneficiaries”). “A third party qualifies as a beneficiary under a contract if the parties intended to
28
                                                        13
 1   benefit the third party and the terms of the contract make that intent evident.” Karo v. San Diego
 2   Symphony Orchestra Ass’n, 762 F.2d 819, 821–22 (9th Cir. 1985)
 3                  Here, the plain meaning of the arbitration agreement in T-Mobile’s Terms &
 4   Conditions evidences the parties’ intent to include claims against third-party vendors within the
 5   scope of the arbitration agreement. The arbitration provision “includes any claims against other
 6   parties relating to Services or Devices provided or billed to you (such as our suppliers, Dealers or
 7   third party vendors) whenever you also assert claims against [T-Mobile] in the same proceeding.”
 8   2014 T&C at 2 (emphasis added), ¶ 2; 2015 T&C at 2, ¶ 2 (same); 2016 T&C at 7 (same and
 9   adding “authorized retailers” to the list of other parties). Plaintiffs bring the same claims against
10   T-Mobile and Experian relating to “Services” provided to plaintiffs. Further, T-Mobile paid
11   Experian to store and maintain the personal identifying information of T-Mobile customers,
12   including plaintiffs, for credit assessments. See Ghassan Decl. Ex. 1 at 1, ECF No. 16-1 (letter to
13   Ghassan Mohammad describing data breach and noting that Experian houses personal
14   information provided by T-Mobile customers on T-Mobile’s behalf to perform credit checks).
15   Experian is thus a third-party vendor providing services related to T-Mobile customers on T-
16   Mobile’s behalf and qualifies as an intended third-party beneficiary of the arbitration agreement
17   between T-Mobile and plaintiffs.
18                  Accordingly, Experian’s unopposed joinder in T-Mobile’s motion to compel
19   arbitration is proper and plaintiffs’ claims against Experian also are subject to arbitration.
20   IV.    CONCLUSION
21                  For the foregoing reasons, the court GRANTS defendant T-Mobile’s motion to
22   compel arbitration and GRANTS defendant Experian’s joinder in T-Mobile’s motion and
23   compels arbitration as to the claims against Experian as well. The court STAYS all further
24   proceedings pending completion of arbitration. The parties shall notify the court within fourteen
25   (14) days of completion.
26                  IT IS SO ORDERED.
27   DATED: November 28, 2018.
28
                                                             UNITED STATES DISTRICT JUDGE
                                                        14
